  Case 1:20-cv-03496-LMM-JSA Document 15 Filed 12/31/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KANDICE GREEN,               :
                             :
         Plaintiff,          :
                             :
         v.                  : CIVIL ACTION NO.
                             : 1:20-CV-3496-LMM-JSA
GENERAL REVENUE COPRORATION, :
                             :
         Defendant.          :

                                     ORDER

      The above-captioned action is before the Court on the Motion to Withdraw [8]

filed by attorney Matthew J. Landreau, who requests permission from the Court to

withdraw as Plaintiff’s counsel of record. Mr. Landreau seeks to withdraw from this

case because he has resigned from his law firm, Credit Repair Lawyers of America.

Mr. Landreau states that he has notified Plaintiff of his resignation and that Plaintiff

will continue to be represented by Daniel Michael Brennan.

      Pursuant to Local Rule 83.1E, an attorney wishing to withdraw as counsel of

record in a civil case must give the client fourteen days’ prior notice before filing a

motion to withdraw and must attach a copy of that notice to the motion to withdraw.

See LR 83.1E(2), NDGa. In lieu of filing a motion to withdraw, an attorney may

instead choose to file a Certificate of Consent that has been signed by the client, the

withdrawing attorney, and the substituting attorney, if one has been chosen. See id.
  Case 1:20-cv-03496-LMM-JSA Document 15 Filed 12/31/20 Page 2 of 2




In this case, Mr. Landreau failed to comply with Local Rule 83.1E. Although he

states that he provided the required notice to Plaintiff, he failed to attach a copy of

the notice sent to Plaintiff, nor did he file a Certificate of Consent signed by Plaintiff.

Nevertheless, no party has filed a response or objection to the Motion to

Withdraw [8], indicating that the motion is unopposed. See LR 7.1(B), NDGa.

      Accordingly, the Motion to Withdraw [8] is GRANTED as unopposed. The

Clerk is DIRECTED to update the docket to reflect that Matthew J. Landreau has

withdrawn as counsel of record for Plaintiff in this action. Daniel Michael Brennan

will remain as Plaintiff’s counsel of record.

      IT IS SO ORDERED this 31st day of December, 2020.


                                         __________________________________
                                         JUSTIN S. ANAND
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
